
	
		III
		110th CONGRESS
		1st Session
		S. RES. 98
		IN THE SENATE OF THE UNITED STATES
		
			March 6, 2007
			Mrs. Feinstein submitted
			 the following resolution; which was considered and agreed to
		
		RESOLUTION
		Providing for members on the part of the Senate of the
		  Joint Committee on Printing and the Joint Committee of Congress on the
		  Library.
	
	
		That the following named Members be,
			 and they are hereby, elected members of the following joint committees of
			 Congress:
			Joint Committee on
			 Printing:Mrs. Feinstein, Mr. Inouye, Mrs. Murray, Mr. Bennett,
			 and Mr. Chambliss.
			Joint Committee of Congress on
			 the Library:Mrs. Feinstein, Mr. Dodd, Mr. Schumer, Mr. Bennett,
			 and Mr. Stevens.
			
